Civil Cover Sheet Attachment of Plaintiffs’ Attorneys

Adam L. Van Grack (D. Md. Bar No. 17976)
Theodore B. Kiviat (D. Md. Bar No. 29019)

Longman & Van Grack, LLC
10411 Motor City Drive, Suite 750
Bethesda, MD 20817

(301) 291-7156 (tel.)

(301) 291-5028 (fax)
avangrack@lvglawfirm.com
tkiviat@lvglawfirm.com

Stephen R. Neuwirth (pro hac vice pending)
Julia M. Beskin (pro hac vice pending)
Jeremy Baldoni (pro hac vice pending)

Quinn Emanuel Urquhart & Sullivan, LLP
51 Madison Avenue, 22" Floor

New York, New York 10010

(212) 849-7000 (tel.)

(212) 849-7100 (fax)
stephenneuwirth@quinnemanuel.com
juliabeskin@quinnemanuel.com
jeremybadloni@quinnemanuel.com

Jonathan Cooper (D. Md. Bar No. 21345)

Quinn Emanuel Urquhart & Sullivan, LLP
1300 I Street, NW

Suite 900

Washington, DC 20005

(202) 538-8000 (tel.)

(202) 538-8100 (fax)
jonathancooper@quinnemanuel.com

Attorneys for Plaintiffs
